Case 4:19-cr-00137-O Document 15 Filed 05/01/19 Page 1of2 PagelD 23

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT as j
Q RI 6 | N A L IN THE UNITED STATES DISTRICTOOURT TED OF
FOR THE NORTHERN DISTRICT OF TEXAS4 +=
FORT WORTH DIVISION
MAY - | 2019
UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT
B
N ¥ Deputy
Vv. oO.
MICHAEL KYLE SEWELL (01)

 

@- 19CR-137-0

INFORMATION
The United States Attorney Charges:
Count One
Conspiracy to Provide Material Support
to a Designated Foreign Terrorist Organization
(Violation of 18 U.S.C. § 2339B)

Between in or about November 2018 and the present, in the Northern District of
Texas and elsewhere, defendant MICHAEL KYLE SEWELL, a United States citizen,
conspired with another individual to knowingly provide material support, to wit,
personnel and services, to a foreign terrorist organization (“FTO”), that is, Lashkar-e-
Tayyiba (LeT), an FTO that was so designated by the Secretary of State at all relevant

times herein. Sewell did so knowing that LeT was a designated foreign terrorist

organization and that LeT had engaged in and was engaging in terrorist activity.

Information - Page 1

 
Case 4:19-cr-00137-O Document 15 Filed 05/01/19 Page 2of2 PagelD 24

All done in violation of 18 U.S.C. § 2339B,

Information - Page 2

ERIN NEALY COX
UNITED STATES ATTORNEY
-, 7]

an be
JAY WEIMER V
Assistant United States Attorney
Texas State Bar No. 24013727
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Facsimile: 817-252-5455
